The jurisdiction to require defendant to convey in fee for the consideration agreed, less an abatement for the calculated value of the dower right, is now settled. (Bostwick v. Beach, 103 N. Y. 414; Maas v. Morgenthaler, 136 App. Div. 359.) Having taken jurisdiction to enforce plaintiff’s lien as vendee for payment of part purchase money, the equity court could go on and decree money damages as an alternative to taking such a deed from the husband only, with such dower right outstanding. The judgment is, therefore, unanimously affirmed, with costs. Present — Jenks, P. J., Putnam, Blackmar, Kelly and Jayeox, JJ.